Citation Nr: 0948057	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for calcaneal 
spurs of the left foot, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for talonavicular 
joint arthritis, status post stress fracture. 

3.  Entitlement to an increased evaluation for Achilles 
tendonitis of the left ankle, currently rated as 10 percent 
disabling. 

4.  Entitlement to an increased evaluation for Achilles 
tendonitis of the right ankle, currently rated as 10 percent 
disabling. 

5.  Entitlement to an increased evaluation for a low back 
disorder, currently rated as 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from March 2003 to May 2003.  
She also had six months and twenty days of prior active 
service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the appealed claims.  

The veteran in July 2006 testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript is contained 
in the claims folder.  

The Board remanded the appealed claims by a July 2007 
decision, and the claims now return to the Board for further 
review. 

The issues of entitlement to an increased evaluation for 
calcaneal spurs of the left foot, an increased evaluation for 
talonavicular joint arthritis, an increased evaluation for 
Achilles tendonitis of the left ankle, an increased 
evaluation for Achilles tendonitis of the right ankle, and an 
increased evaluation for a low back disorder are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2009) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain on undertaking motion, fatigue, weakness, and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).

The Board in July 2007 remanded the increased rating claims 
on appeal for an examination to address the current level of 
disability for the disorders on appeal, including additional 
impairment due to pain with use and on motion, with 
consideration of the DeLuca factors of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  Although the veteran was afforded an 
examination of her joints in June 2009 and the examiner noted 
ranges of motion of the joints as well as her complaints of 
pain with all motion, the examiner failed to address the 
DeLuca factors and the degree to which they may result in 
additional disability or are equivalent to decreased range of 
motion or decreased functional use.  Because these questions 
must be medically addressed, remand is again necessary.  

In addition, that June 2009 VA examiner noted that the 
Veteran was "not currently employed secondary to her many 
comorbidities and polyarthralgias."  Unfortunately, the 
examiner provided no more specific statement addressing 
whether the service-connected disabilities cause her to be 
unemployable, beyond noting the Veteran's own contentions.  A 
total disability rating based on unemployability due to 
service-connected disabilities (TDIU) is potentially raised 
by this medical examiner's statement, and thus a more 
definite statement of opinion is required in this case 
addressing TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (when veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

Further, the Board in its July 2007 remand requested that the 
Appeals Management Center (AMC) obtain records including of 
medical treatment from the Veteran's most recent period of 
active service, assigned to the 310th Personnel Unit at Fort 
Jackson, South Carolina, from March through May of 2003.  The 
AMC made some requests including to the Office of the 
Adjutant General, Department of Defense, Military Division, 
but records of the Veteran's service treatment or examination 
in 2003 were not obtained.  Further efforts to obtain those 
reported records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide 
information as to any additional treatment 
since service for her service-connected 
calcaneal spurs of the left foot, 
talonavicular joint arthritis, bilateral 
Achilles tendonitis, and low back disorder, 
and to provide appropriate authorization to 
obtain these records.  Inform her of evidence 
already obtained and sources of that evidence, 
and ask whether additional pertinent evidence 
is available from those or other sources.  In 
particular, inform her that medical treatment 
or examination records from her most recent 
period of active service from March to May of 
2003 have yet to be obtained, and ask her to 
provide information about where such treatment 
or examination was received and its nature, 
over that active duty period.  Ask her to 
submit all relevant evidence she has, and 
advise her that it is ultimately her 
responsibility to see that pertinent evidence 
is obtained.  Undertake any development 
indicated by her response.

2.  Contact the service department, the 
veteran's Reserve unit, the National Personnel 
Records Center, and the Moncrief Army 
Hospital, or other indicated sources, and 
request all records of treatment and 
evaluation of the veteran for her most recent 
period of service from March 2003 to May 2003, 
to include any medical evaluations for service 
entrance and separation, any hospitalization 
records, and any specialist referral or 
treatment records.  Additional efforts are 
required because it does not appear that 
development attempting to obtain these records 
pursuant to the July 2007 Board remand was 
sufficiently complete .  All requests, and all 
responses and records received should be 
associated with the claims folder.  

3.  Thereafter, obtain supplemental opinions 
from the VA examiner who conducted the June 
2009 VA joints examination for compensation 
purposes, to address more completely the 
nature and extent of the Veteran's service-
connected calcaneal spurs of the left foot, 
talonavicular joint arthritis, bilateral 
Achilles tendonitis, and low back disorder.  
The claims folder must be made available to 
the examiner for review.  The examiner should 
do the following: 

a.  Assess the nature and extent of the 
service-connected calcaneal spurs of the 
left foot, talonavicular joint 
arthritis, bilateral Achilles tendonitis 
(separately addressing the left and 
right Achilles tendons), and low back 
disorder.  In so doing, the examiner 
should review the prior examination 
records including in September 2002, 
October 2003, and March 2005.  The 
examiner should also note the Veteran's 
past medical history, to include 
treatment at the Moncrief Army Hospital 
and the Dorn VAMC.  The examiner should 
note the Veteran's past foot surgeries 
and the extent to which her level of 
impairment was affected by the 
disabilities necessitating these 
surgeries, as well as by the 
convalescent or recuperative periods 
required following these surgeries.

b.  Assess the effective or useful range 
of motion of affected joints and the 
degree to which functioning in each 
joint is affected, including due to the 
presence of any associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  These questions must be 
addressed, pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown,  
8 Vet. App. 202 (1995).  The examiner 
must do more than simply note the extent 
of the Veteran's complaints about pain 
or limitation of functioning for each 
joint.  Rather, the examiner must 
evaluate the degree to which the 
Veteran's complaints are supported by 
objective evidence and are plausible, 
or, contrarily, the degree to which her 
complaints about symptoms or disability 
of each affected joint are implausible 
as inconsistent with objective findings 
or of a nature which is inherently 
inconsistent with symptoms comporting 
with physiology and the disabilities 
presented.  Opinions must be provided of 
the nature and extent of disability that 
is supported by objective findings and 
the weight of medical evidence of 
record.  Waddle signs or other 
appropriate indicia of non-correlation 
between complaints and actual physical 
disability should also be addressed.

c.  Any give-way weakness, impairment of 
normal weight bearing, or other 
limitations in functional use should be 
addressed, including the extent to which 
this results in greater disability.  

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.  If the examiner's 
examination of the Veteran in June 2009 
was incomplete or not sufficiently 
thorough to answer all the questions 
posed by these instructions, the 
examiner should so state, and the 
Veteran should be afforded an additional 
VA examination for compensation purposes 
to address all these questions, as is 
required to rate appropriately the 
disabilities at issue.  

4.  Thereafter, schedule the Veteran for a 
social and industrial survey examination by a 
licensed clinical social worker (LCSW), to 
ascertain whether the Veteran is unemployable 
due to her service-connected disabilities.  
The social worker should address the Veteran's 
previous employment and the reasons for 
leaving her prior jobs. 

a.  The social worker should conduct an 
interview with the Veteran and conduct 
any necessary tests, to ascertain her 
capacity for substantially gainful 
employment and physical and mental 
impediments to such employment.  

b.  Contact with the current or former 
employers and co-workers, neighbors, and 
acquaintances should be made.  The 
assistance of the Veteran in obtaining 
this information should be requested as 
needed.  

c.  The social worker should then review 
the claims file, including relevant 
medical and non-medical records and most 
recent examinations, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that the Veteran 
is incapable of obtaining or sustaining 
substantially gainful employment due to 
her service-connected disabilities, 
i.e., calcaneal spurs of the left foot, 
talonavicular joint arthritis, bilateral 
Achilles tendonitis, low back disorder, 
depression, and uterine fibroid and 
ovarian cysts, or whether such 
incapacity for employment is unlikely 
(i.e., less than a 50-50 probability).  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

In providing the above opinion, the 
social worker may consider the Veteran's 
level of education, special training, 
and previous work experience, but 
factors such as age or impairment caused 
by non-service-connected disabilities 
cannot be considered.  If 
unemployability is found due solely to 
the service-connected disabilities and 
permissible factors of education, 
training, and previous work experience, 
the social worker should provide a 
further opinion as to the earliest date 
that unemployability was present.

d.  The social worker should provide a 
complete explanation and reasoning to 
support his/her conclusions, including 
the evidence relied upon for those 
conclusions.  

6.  Thereafter, the RO should readjudicate the 
remanded claims.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and her 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

